Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on November 4, 2021.
Claims 1, 5, 7, and 13 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
 
Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 1-2, 5-8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendments have addressed the rejections, and accordingly, the rejections have been withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100, 200, 300, 400, 500, 1000 in figs. 1-2, 7-8; 100, 200, 300, 400, 500, 600, 700, 800, 1000 in fig. 3-4, 9-10;  100, 200, 300, 400, 500, 600, 700, 800, 900, 1000 in fig. 5-6, 11-12.  


Specification
The amendment filed November 4, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows. see at least para. [34],[37],[39],[41],[46],[48],[50],[52]-[53], [58]-[60],[62],[66]-[69],[74]-[77],[80]-[93]  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 13 objected to because of the following:  
The claim recites “ta fourth step” which should be amended to “a fourth step.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 5, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the language, “medium that stores the URL including the PP server user’s ID.”  While the claim previously recites “a URL” and “PP server user’s ID,” the claim does not specify that the URL includes the PP server user’s ID.  
Regarding claim 1, the language “wherein the user, who owns the URL NFC medium and memorizes the URL PWD and the 2ndsite PWD, delivers the URL PWD to the PP server through the smart device, and delivers the 2ndsite PWD to the 2ndsite server through the smart device” renders the claim indefinite.  The claim is directed to a system, “internet portal system” and the language is directed to actions of a user.  It is not clear how the system is able control the actions of a user, “wherein the users… delivers the URL PWD to the PP server…” and “delivers the 2ndsite PWD to the 2ndsite server…”  It is not clear how the system is able to define what the user possess and define the user’s memory, “owns the URL NFC medium and memorizes the URL PWD.”  The “wherein” clause does not further define the system by structure or function and thus does not further limit the system.  
Regarding claim 5, the claim recites the language, “medium that stores the URL including 2ndsite information and the PP server user’s ID.”  While the claim previously recites “a URL” and “PP server user’s ID,” the claim does not specify that the URL includes 2ndsite information and the PP server user’s ID.  
Regarding claim 5, the language “wherein the user, who owns the URL NFC medium and memorizes the URL PWD and the 2ndsite PWD, delivers the URL PWD to the PP server through the smart device, and delivers the 2ndsite PWD to the 2ndsite server through the smart device” renders the claim indefinite.  The claim is directed to a system, “internet portal system” and the language is directed 
Regarding claim 7, the claim recites the language, “medium that stores… the URL including 2ndsite payment-information and the PP server user’s ID.”  While the claim previously recites “a URL” and “PP server user’s ID,” the claim does not specify that the URL includes 2ndsite information and the PP server user’s ID.
Regarding claim 7, the language “wherein the user, who owns the URL&PI NFC medium and memorizes the URL PWD and the 2ndsite PWD, delivers the URL PWD to the PP server through the smart device, delivers the 2ndsite PWD to the 2ndsite server through the smart device, and delivers a payment request to the POS terminal” renders the claim indefinite.  The claim is directed to a system, “internet portal system” and the language is directed to actions of a user.  It is not clear how the system is able control the actions of a user, “wherein the users… delivers the URL PWD to the PP server…” and “delivers the 2ndsite PWD to the 2ndsite server…”  It is not clear how the system is able to define what the user possess and define the user’s memory, “owns the URL NFC medium and memorizes the URL PWD.”  The “wherein” clause does not further define the system by structure or function and thus does not further limit the system.
Regarding claim 7, there is insufficient antecedent basis for “the 2ndsite selection received from the user” and “the 2ndsite information.”
Regarding claim 13, the claim recites the language, “medium that stores… the URL including 2ndsite payment-information and the PP server user’s ID.”  While the claim previously recites “a URL” and “PP server user’s ID,” the claim does not specify that the URL includes 2ndsite information and the PP server user’s ID.


Allowable Subject Matter
Claims 1, 5, 7, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445